Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the use in this Registration Statement on Form S-1/A of HyperSolar, Inc. of our report dated January 20, 2010, which includes an emphasis paragraph relating to the uncertainty as to the Company's ability to continue as a going concern. We also consent to the reference to our firm under the captions "Experts" in the Prospectus. /s/ HJ Associates & Consultants, LLP HJ Associates & Consultants, LLP Salt Lake City, Utah March 23, 2010 American institute of Certified Public Accountants SEC Practice Section Private Companies Practice Section
